124 F.3d 211
80 A.F.T.R.2d 97-6801
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George W. GAGNON;  Margaret L. Gagnon, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 97-70088.
United States Court of Appeals, Ninth Circuit.
Sept. 29, 1997.Submitted September 22, 1997**

Appeal from the United States Tax Court, No. 8834-95
Before HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
George W. and Margaret L. Gagnon appeal pro se the Tax Court's decision upholding the Commissioner of Internal Revenue's ("Commissioner") determination of federal income tax deficiencies for the tax years 1991, 1992, and 1993.  We have jurisdiction pursuant to 26 U.S.C. § 7482.  We review for clear error the tax court's finding that a taxpayer is not engaged in an activity primarily for profit under 26 U.S.C. § 183.  See Wolf v. Commissioner, 4 F.3d 709, 712 (9th Cir.1993).  We affirm.


3
We conclude that, viewed in its entirety, the Tax Court's finding that the Gagnons failed to establish a bona fide profit motive in the Gull Cottage Nursery was not clearly erroneous.  See id. at 713.


4
We also conclude that the Gagnons' remaining contentions are without merit.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3